DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+11 and 1+11 of U.S. Patent 11257263. This is a nonstatutory double patenting rejection.

Regarding claim 1:
17554828
US 11257263
1. A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
obtaining a pipeline of operations associated with datasets, the pipeline of operations comprising nodes connected by edges, each of the nodes including one or more modification operations to be performed on the datasets and the edges indicating spatial distances between the nodes, the spatial distances indicating processing times of the one or more modification operations; 
obtaining pipeline schedules, each of the pipeline schedules indicating a time or frequency a respective pipeline associated with the pipeline schedules is to be executed; 
generating a first dynamic visualization of the pipeline of operations; 



















receiving an indication that an access privilege of an entity associated with the pipeline has changed, thereby changing the processing times or dependencies corresponding to the nodes; and 
in response to receiving the indication, modifying the first dynamic visualization of the pipeline by changing the spatial distances between the nodes or adjusting the connections between the nodes to signify the changes in the processing times or in the dependencies.  
1. A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
obtaining a pipeline of operations associated with datasets, the pipeline of operations comprising nodes connected by edges, each of the nodes including one or more modification operations to be performed on the datasets and the edges indicating spatial distances between the nodes, the spatial distances indicating processing times of the one or more modification operations; 
obtaining pipeline schedules, each of the pipeline schedules indicating a time or frequency a respective pipeline associated with the pipeline schedules is to be executed; 
generating a first dynamic visualization of the pipeline of operations; and
overlaying visual indicators for three pipeline portions associated with the pipeline schedules on the first dynamic visualization, 
the visual indicators comprising: a first visual indicator highlighting a first pipeline portion using a first line having a first line-weight; and a second visual indicator highlighting a second pipeline portion using a second line having a second line-weight; and a third visual indicator highlighting a potential pipeline on the first dynamic visualization using a third line having a different characteristic compared to the first line and the second line.
11. The system of claim 1, wherein the instructions further cause the system to perform: receiving an indication that an access privilege of an entity associated with the pipeline has changed; and in response to receiving the indication, modifying the pipeline by changing the spatial distances between the nodes or adjusting the connections between the nodes based on the change in the access privilege.



Although the conflicting claims are not identical, they are not patentably distinct from each other (see the comparison between claim 1 of the instant invention and claim 1+11 of the US 11257263).
Same rejection for independent claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-7, 9-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0189651 to Gounares.

    PNG
    media_image1.png
    440
    330
    media_image1.png
    Greyscale

		Regarding claim 1, Gounares teaches a system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform (Fig 2, par 0082-0092, “The diagram of FIG. 2 illustrates functional components of a system.  In some cases, the component may be a hardware component, a software component, or a combination of hardware and software.  Some of the components may be application level software, while other components may be execution environment level components.  In some cases, the connection of one component to another may be a close connection where two or more components are operating on a single hardware platform”): 
		obtaining a pipeline of operations  associated with datasets (par 0043, par 0109-0110, par 0115-0116, par 0121-0129, “A rendering system 334 may gather information relating to an interactive graph and create an image or other representation that may be displayed on a user's device”), the pipeline of operations comprising nodes connected by edges, each of the nodes including one or more modification operations or visualization operations to be performed on the datasets and the edges indicating spatial distances between the nodes (Fig 1, abstract, par 0003-0007, par 0054-0055,  “Highlighted objects may traverse a graph representing an application's code elements and relationships between those code elements.  The highlighted objects may be animated to represent how the objects are processed in an application.  The graph may represent code elements and relationships between the code elements, and the highlighting may be generated by tracing the application to determine the flow of the object through code elements and across relationships.  A user may control the highlighted graph with a set of playback controls for playing through the sequence of highlights on the graph.  The playback controls may include pause, rewind, forward, fast forward, and other controls” …generate and modify a graph (pipeline with nodes and edge) about code elements (applications) based on the collected data to build relationships between the code elements); 

    PNG
    media_image2.png
    467
    263
    media_image2.png
    Greyscale

		obtaining pipeline schedules, each of the pipeline schedules indicating a time or frequency a respective pipeline associated with the pipeline schedules is to be executed (Figs 8A-8C, par 0072, par 0153-0155, par 0164-0175, “FIGS. 8A, 8B, and 8C are diagram illustrations of a graph at a first time period 802, a second time period 804, and a third time period 806, respectively.  The sequence of time periods 802, 804, and 806 represent the progression of a highlighted code object that may traverse a graph.  Each step in the sequence of illustrated time periods 802, 804, and 806 may represent multiple time steps and sequences, and the illustration of time periods 802, 804, and 806 are selected to display certain sequences in abbreviated form” …. generate a sequence graphs based on data of sequence of executions and add highlight to represent executions in sequence to indicate time period); and
		generating a first dynamic visualization of the pipeline of operations at a first level of granularity (Fig 4, par 0115-0116, par 0130-0131, par 0198, “The graph constructor 338 may gather data from various sources and may construct a graph which the renderer 340 may generate as an image” …. generate a dynamic graph (pipeline) based on the collected data in first level of details (see Fig 11A));

    PNG
    media_image3.png
    393
    310
    media_image3.png
    Greyscale

receiving an indication that an access privilege of an entity associated with the pipeline has changed, thereby changing the processing times or dependencies corresponding to the nodes; and in response to receiving the indication, modifying the first dynamic visualization of the pipeline by changing the spatial distances between the nodes or adjusting the connections between the nodes to signify the changes in the processing times or in the dependencies (Figs 11A-11B, par 0072, par 0198-0207, “The user interface 1116 may include many different filters, transformations, or other operations that may be performed. In many cases, such operations may use the selected node 1114 as an input to a selected operation. In the example of graph 1102, options may include combining nodes together, expanding the selected node into multiple nodes, viewing source code, displaying memory objects, and displaying performance data. These options are mere examples which may or may not be included on various embodiments. In some cases, additional operations may be present. In the example of graph 1102, a selection 1118 may indicate that the user selects to combine nodes similar to the selected node 1114.
[0203] In graph 1104, the nodes 1106, 1108, 1110, 1112, and 1114 are illustrated as combined into node 1130. Graph 1104 illustrates the results of applying a combination filter to the data of graph 1102, where the combination filter combines all similar nodes into a single node” …. Dynamically modify the pipeline based on the selected operation).
		But Gounares does not explicitly teach the spatial distances indicating processing times of the one or more modification operations.
		In related endeavor, Gounares further teach the size of a symbol displaying a node may indicate the processing time consumed by the element.  In another example, the width of an edge may represent the amount of data passed between code elements or the number of messages passed (see par 0029) and further teach the thickness, color, length, animation, or other visual characteristic of an edge may represent various performance factors, such as the amount of data transmitted, the number of messages passed, or other factors (see par 0072). It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Gounares to include the spatial distances indicating processing times of the one or more modification operations through modifying Gounares to using length of edge to indicated the processing time consumed by current node to next node to generate a dynamic highlight between current node to next node to provide a real animation about current running processing to user in order to understand how the application performs and to verify that the application operates as designed.

    PNG
    media_image1.png
    440
    330
    media_image1.png
    Greyscale

		
    PNG
    media_image4.png
    266
    404
    media_image4.png
    Greyscale

		Regarding claim 3, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein the first dynamic visualization illustrates a pipeline having a highest computational efficiency compared to other pipelines (par 0152-0154, “objects relating to the corresponding code element may be identified. Such objects may include the source code, memory objects and other data accessed by the code element, as well as performance observations, such as time spent processing, memory usage, CPU usage, garbage collection performed, cache misses, or other observations”, Fig 8C, par 0175, disclose a four ways between nodes 812 to 818 (or 820) and these nodes represent the source code, memory objects and other data accessed by the code element, as well as performance observations, such as time spent processing, memory usage, CPU usage, garbage collection performed, cache misses, or other observations, so at least one would provide a highest computational efficiency).

	Regarding claim 4, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein the instructions, when executed, further cause the system to perform: generating a second dynamic visualization of the pipeline of operations in which second spatial distances between second nodes match the spatial distances between the nodes, the second dynamic visualization having a different granularity compared to the first dynamic visualization (Figs 11A-11B, par 0198-0203, all nodes in Figs 11A-11B has distance match except nodes 1106, 1108, 1110, 1112, and 1114 in Fig 11A (as first dynamic visualization of the pipeline of operations) and node 1130 in Fig 11B (as second dynamic visualization of the pipeline of operations)).  

Regarding claim 5, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein respective sizes of the nodes indicate computing requirements of the nodes (Fig 1, abstract, par 0003-0007, par 0029, par 0054-0055,  “Highlighted objects may traverse a graph representing an application's code elements and relationships between those code elements.  The highlighted objects may be animated to represent how the objects are processed in an application.  The graph may represent code elements and relationships between the code elements, and the highlighting may be generated by tracing the application to determine the flow of the object through code elements and across relationships.  A user may control the highlighted graph with a set of playback controls for playing through the sequence of highlights on the graph.  The playback controls may include pause, rewind, forward, fast forward, and other controls”, par 0071-0072, “Dynamic data may be any information that may be gathered through tracing or monitoring of the application as the application executes. Dynamic data may include code element definitions, relationships between code elements, as well as performance metrics, operational statistics, or other measured or gathered data. The graph 108 may present performance and operational data using visual representations of the data. For example, the size of an icon on a particular node may indicate a measurement of processing time, memory, or other resource that a code element may have consumed. In another example, the thickness, color, length, animation, or other visual characteristic of an edge may represent various performance factors, such as the amount of data transmitted, the number of messages passed, or other factors“; par 0152-0154, “objects relating to the corresponding code element may be identified. Such objects may include the source code, memory objects and other data accessed by the code element, as well as performance observations, such as time spent processing, memory usage, CPU usage, garbage collection performed, cache misses, or other observations”).

Regarding claim 6, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein respective sizes of the nodes indicate amounts of information to be processed at the nodes (Fig 1, abstract, par 0003-0007, par 0029, par 0054-0055,  “Highlighted objects may traverse a graph representing an application's code elements and relationships between those code elements.  The highlighted objects may be animated to represent how the objects are processed in an application.  The graph may represent code elements and relationships between the code elements, and the highlighting may be generated by tracing the application to determine the flow of the object through code elements and across relationships.  A user may control the highlighted graph with a set of playback controls for playing through the sequence of highlights on the graph.  The playback controls may include pause, rewind, forward, fast forward, and other controls”, par 0071-0072, “Dynamic data may be any information that may be gathered through tracing or monitoring of the application as the application executes. Dynamic data may include code element definitions, relationships between code elements, as well as performance metrics, operational statistics, or other measured or gathered data. The graph 108 may present performance and operational data using visual representations of the data. For example, the size of an icon on a particular node may indicate a measurement of processing time, memory, or other resource that a code element may have consumed. In another example, the thickness, color, length, animation, or other visual characteristic of an edge may represent various performance factors, such as the amount of data transmitted, the number of messages passed, or other factors“; par 0152-0154, “objects relating to the corresponding code element may be identified. Such objects may include the source code, memory objects and other data accessed by the code element, as well as performance observations, such as time spent processing, memory usage, CPU usage, garbage collection performed, cache misses, or other observations”).

    PNG
    media_image2.png
    467
    263
    media_image2.png
    Greyscale

Regarding claim 7, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein the generating of the first dynamic visualization comprises determining respective granularities of the nodes based on frequencies of access of datasets corresponding to the nodes; and populating the nodes at the determined granularities (Figs 8A-8C, par 0164-0175, “The sequence of time periods 802, 804, and 806 represent the progression of a highlighted code object that may traverse a graph. Each step in the sequence of illustrated time periods 802, 804, and 806 may represent multiple time steps and sequences, and the illustration of time periods 802, 804, and 806 are selected to display certain sequences in abbreviated form”).

Regarding claim 9, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein the modifying of the first dynamic visualization of the pipeline is based on contextual information, the contextual information comprising one of a frequency of execution of the pipeline or a frequency of execution of datasets corresponding to the nodes (par 0005, “An interactive graph may display code elements and the relationships between code elements, and a user may be able to select a relationship from the graph, whereupon details of the relationship may be displayed. The details may include data passed across the relationship, protocols used, as well as the frequency of communication, latency, queuing performance, and other performance metrics. A user may be able to set breakpoints, increase or decrease tracing options, or perform other actions from the relationship selection”, par 0038-0041, “The relationship may be a shared memory relationship, which may represent memory objects that may be written by one code element and read by another code element. Such a relationship may be identified when the first code element may take a write lock on the memory object and the second code element may be placed in a waiting state until the write lock may be released. A breakpoint may be set using information related to the relationship. For example, the breakpoint may be set for messages passed across the selected relationship, such as when messages exceed a certain size, frequency, or contain certain parameters or parameter values. Highlighting Objects in an Animated Graph Depicting an Executing Application. Objects may be highlighted in an animated graph depicting an application being executed. The graph may contain nodes representing code elements and edges representing relationships between the code elements. The highlighted objects may represent data elements, requests, processes, or other objects that may traverse from one code element to another”).

Regarding claim 10, Gounares teaches all the limitation of claim 1, and Gounares further teach wherein the modifying of the first dynamic visualization of the pipeline is based on the changes in processing times (par 0110-0113, “A data collector 318 may receive and store tracer data 320 from the various tracers 310. Some embodiments may include a real time analyzer 322 which may process the tracer data 320 to generate real time information about the application 308. Such real time information may be displayed on a graph representing the application 308”, Figs 8A-8C, par 0072, par 0153-0155, par 0164-0175, “FIGS. 8A, 8B, and 8C are diagram illustrations of a graph at a first time period 802, a second time period 804, and a third time period 806, respectively.  The sequence of time periods 802, 804, and 806 represent the progression of a highlighted code object that may traverse a graph.  Each step in the sequence of illustrated time periods 802, 804, and 806 may represent multiple time steps and sequences, and the illustration of time periods 802, 804, and 806 are selected to display certain sequences in abbreviated form” …. generate a sequence graphs based on data of sequence of executions and add highlight to represent executions in sequence to indicate time period). 

Regarding claims 11, 13-17, and 19-20, the method claims 11, 14-17, and 19-20 are similar in scope to claims 1, 3-7, and 9-10 and are rejected under the same rational.

Allowable Subject Matter
Claims 2, 8, 12, and 18 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 2 or 12, including "wherein the receiving of the indication comprises receiving an indication that the access privilege has increased, and the modifying of the pipeline comprises shortening the spatial distances between the nodes in response to receiving an indication that the access privilege has increased".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 8 or 18, including "wherein the determining of the respective granularities comprises determining that a first frequency of access of a first dataset is higher than a second frequency of access of a second dataset; and determining that the first dataset has a lower granularity compared to the second dataset".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612